UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6235


RONALD S. SNIPE,

                  Petitioner - Appellant,

          v.

WAYNE PHILLIPS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00022-JPB-JSK)


Submitted:   February 18, 2010              Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald S. Snipe, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald    S.    Snipe,   a   federal   prisoner,       appeals    the

district court’s order accepting in part and rejecting in part

the recommendation of the magistrate judge and denying relief on

his 28 U.S.C. § 2241 (2006) petition.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                Snipe v. Phillips,

No.   3:08-cv-00022-JPB-JSK     (N.D.W.     Va.   Dec.    23,     2008).      We

dispense   with     oral   argument     because   the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2